Citation Nr: 1527602	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  10-40 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to disability rating in excess of 20 percent for Behcet's syndrome of the right upper extremity.

2.  Entitlement to disability rating in excess of 10 percent for Behcet's syndrome of the right lower extremity.

3.  Entitlement to disability rating in excess of 20 percent for degenerative arthritis of the thoracolumbar spine.

4.  Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.

The issues of entitlement to an increased rating for Behcet's syndrome of the right upper extremity, entitlement to an increased rating for Behcet's syndrome of the right lower extremity, and entitlement to an increased rating for degenerative arthritis of the thoracolumbar spines) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

PTSD was not present during service or for years thereafter, and is not etiologically related to service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that in June 2009, the Veteran was provided with the notice required under § 5103.  The Board notes that, even though the letter requested a response within 60 days, it also expressly notified the Veteran that she had one year to submit the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) (evidence must be received by the Secretary within one year from the date notice is sent).  The Veteran was given the specific notice required by Dingess v. Nicholson, 19 Vet. App. 473 (2006) in the June 2009 letter.

The Board notes that all pertinent evidence has been obtained in this case and the Veteran was given an appropriate VA psychiatric examination in February 2011.  Neither the Veteran nor his representative has identified any additional evidence that could be obtained to substantiate the denied claim.  The Board is also unaware of any such evidence.

In sum, the Board concludes that any errors in the notice and the development of the claim by the originating agency were not prejudicial to the Veteran.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 
(Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 
38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness, or horror.  See DSM-IV § 309.81 (4th ed. 1994).

If a claim for service connection for PTSD is based on allegations of in-service personal assault, evidence from sources other than a veteran's service records may corroborate a veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5).

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was 'engaged in combat with the enemy.'  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and 'consistent with the circumstances, conditions, or hardships of such service.'  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99. 

If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Even without combat participation, if the Veteran's claimed stressor is related to 'fear of hostile military or terrorist activity,' and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2014).

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  
38 C.F.R. § 3.304(f)(3) (2014).

Furthermore, certain diseases, such as psychoses, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  Psychoses include the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384 (2014).  The Board notes that the Veteran has not been diagnosed with psychoses.

Analysis

The Veteran contends that she has PTSD, which developed as a result of stressful experiences during active duty in Iraq.  Specifically, the Veteran claims that: (1) she was threatened with gas attacks on more than one occasion and that during such threats, she was required to wear a gas mask in her living area and at work; and (2) that there were at least two car bombings right outside of the gate where she was stationed.  The Veteran has reported that she is unable to remember the dates or more details of her claimed stressor events.  See October 2009 notice of disagreement.

In a July 2009 VA Memorandum indicates that the Veteran's stressors could not be verified.  See February 2009 VA Memo regarding formal finding of lack of information required to corroborate stressors associated with a claim for service connection for PTSD for the Veteran.  

Therefore, the Veteran's alleged service stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory requirement for "credible supporting evidence" means that "the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

Service personnel records show that the Veteran served on active duty in Iraq.  As noted above, she served as a Legal Service Specialist, ULCS Operator/Maintainer, and Field Wireman.  Service treatment records show that the Veteran was seen during active duty by a social worker for what was referred to as a phase of life or life circumstance problem.  However, there is no evidence of PTSD or any other psychiatric disability during service or at the time of the Veteran's discharge.

Private treatment records from Goldsboro Psychiatric Clinic show that during treatment in May 2009, the Veteran reported military stressors of bomb threats, gas attacks, which she stated she could not remember, and seeing wounded soldiers.  She reported symptoms of nightmares, night sweats, easy startle response, hypervigilance, paranoia, impaired memory, anger, sadness, fear, auditory illusions and hallucinations, loss of interest in things, depression, and an inability to establish or maintain relationships.  She was diagnosed with PTSD and major depression.

During a subsequent VA psychiatric examination in February 2011, the Veteran reported that she served in a war zone during the Iraq War for 7 months from 2005-2006, as a communication wireman.  However, she also noted that during her war zone duty, she was not engaged in any combat activities.  She also reported that she had experienced depression since 2006, as a result of hospitalization and separation from her two young children.  She was diagnosed with Major Depressive Disorder.  PTSD was not diagnosed at that time, and there is no other medical evidence of record, VA or private, showing a diagnosis of PTSD.  

The Board notes that the Veteran is currently service-connected for Major Depressive Disorder, as secondary to her service-connected Behcet's syndrome.  See March 2011 rating decision.

Although the February 2011 examiner did not diagnose PTSD, the evidence of record shows that she was diagnosed with PTSD during the appeal period, in May 2009.  Therefore, the Board finds that the Veteran does have a current diagnosis of PTSD.  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, the evidence fails to show that the Veteran has been diagnosed with PTSD related to a verified in-service stressor and therefore, service connection for PTSD must be denied.  

Based on this evidence, the Board finds that the evidence weighs against a diagnosis of PTSD related to the Veteran's claimed stressors.  Accordingly, the Board finds that the Veteran's claim for service connection PTSD is denied.  38 U.S.C.A. 
§ 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 
38 C.F.R. § 3.159 (2014).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Board notes that the Veteran's most recent VA examination for his service-connected Behcet's syndrome of the right upper extremity, Behcet's syndrome of the right lower extremity, and degenerative arthritis of the thoracolumbar spine was conducted, over two years ago, in April 2013.  The Veteran argues, through his representative, that the April 2013 VA examination is no longer contemporaneous, and that the current medical evidence of record does not adequately address the level of impairment of the Veteran's disabilities since her last examination.  See May 2015 Informal Hearing Presentation.  As such, the Board has an obligation to have the Veteran reexamined to reassess the severity of his Behcet's syndrome of the right upper extremity, Behcet's syndrome of the right lower extremity, and degenerative arthritis of the thoracolumbar spine.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007) (when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

In addition to the VA examination, on remand, any pertinent private or VA treatment records generated since the April 2013 VA examination, not already of record, should be obtained and considered in connection with the examination.

The appellant is advised that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158 and 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all relevant VA medical records dated since April 2013.

2.  Request that the Veteran identify any private medical records that are not of record and provide a release.  Request those records and associate them with the claims file.

3.  Then, schedule the Veteran for a VA examination to determine the current severity of his service-connected Behcet's syndrome of the right upper extremity.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.

The examiner should identify findings considered relevant under Diagnostic Code 8511.

4.  Then, schedule the Veteran for a VA examination to determine the current severity of his service-connected Behcet's syndrome of the right lower extremity.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.

The examiner should identify all current manifestations of and functional impairment due to the Veteran's Behçet's syndrome, to include the effects of the disability on everyday functions, such as using his limbs, eating, etc.  

The examiner should specifically address all findings considered relevant under Diagnostic Code 8521.

5.  Then, schedule the Veteran for a VA examination to determine the current severity of his service-connected degenerative arthritis of the thoracolumbar spine.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.

Any indicated studies, including X-ray studies should be performed.  In reporting the results of range of motion testing, the examiner should specifically identify the points, if any, at which pain begins.

The examiner should determine whether the low back disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should additionally be expressed in terms of the degree of additional range-of-motion loss that is due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.

The examiner should identify any nerves affected by the lumbar spine disability and severity of that disability.  The examiner should also indicate whether there is any form of ankylosis. 

Neurological findings sufficient to rate the Veteran's left and right lower extremities should also be provided.

The examiner should specifically identify the frequency and duration of any periods of bed rest prescribed by a physician.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

6.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence. 

7.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


